Citation Nr: 1223229	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-03 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for claimed posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.  Service records show that the Veteran was awarded the Vietnam Service Medal and he served in Vietnam from May 1969 to November 1970 with the 39th Engineer Battalion.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

The Veteran asserts that he currently has PTSD due to his service in the Republic of Vietnam.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).   38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). 

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require that VA provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim.  

In the present case, the record shows that the Veteran is incarcerated.  The RO attempted to afford the Veteran a VA examination in July 2007 but the examinations were cancelled because the notices were returned.  Records indicate that the notices were not delivered because they did not contain the Veteran's Inmate Identification Number.  

Correctional facility treatment records show a diagnosis of PTSD.  A March 2006 mental health treatment note indicates that the Veteran was assessed as having PTSD by a clinical psychologist.  

The Veteran asserts that one of his stressor events in Vietnam was when a friend and fellow service member was electrocuted in service in July 1970.  The Veteran indicated that his friend, W.K., was electrocuted and subsequently died.  The Veteran indicated that he was with W.K. before he was taken to the hospital. This event was verified by the service records.  See the April 2007 response by the National Personnel Records Center.  There is no medical evidence of a causal nexus between the diagnosis of PTSD and the in-service stressor event.  

The Board finds that the RO must make another attempt to afford the Veteran a VA examination to determine whether he currently has PTSD due to the verified stressor event.  

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require that VA provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim.  Incarcerated veterans are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain they tailor their assistances to the peculiar circumstances of confinement." Id.  

The RO must attempt to provide the Veteran a VA examination either by facilitating an examination at the correctional institution or having him examined by a physician employed by the correctional institution or providing an examination via telephone.  Bolton, 8 Vet. App. at 185.  The examination request should include the Veteran's Inmate Identification number which is N74401.  

The RO must contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any recent mental health treatment records from the correctional facility.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  


Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must take all indicated action in order to obtain any outstanding mental health records from the Veteran's correctional facility.  The letter should request a signed authorization from the Veteran to enable VA to obtain these records.  

2.  The RO must take the appropriate steps to afford the Veteran a psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder to include PTSD.  The RO must attempt to provide the Veteran a VA examination either by facilitating an examination at the correctional institution or having him examined by a physician employed by the correctional institution or having him examined/interviewed via telephone.  The examination request must include the Veteran's Inmate Identification Number which is N74401.   

The claims folder must be made available to and reviewed by the examiner in connection with this examination.  

All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current diagnoses.  

A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner must identify any in-service stressor(s) supporting the diagnosis.  The examiner should be notified that the in-service stressor event (that the Veteran's friend and fellow service member was electrocuted and died in service) has been verified and the examiner must indicate whether this event supports a PTSD diagnosis.  

If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

For any diagnosis other PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the psychiatric disability had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.  The examiner should provide a complete rationale for each opinion rendered.

3.  Following completion of all indicated development, the RO should readjudicate the claim of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


